Citation Nr: 1020779	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-14 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2002 to June 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Detroit, Michigan.

There is some information on file that the appellant has an 
attention deficit disorder that she may have had prior to 
service.  No specific claim has been made for this disorder 
and it is not otherwise at issue in this decision.


FINDING OF FACT

The Veteran's currently diagnosed bipolar disorder with major 
depression (also diagnosed as cyclothymic disorder) at least 
as likely as not had its onset during her service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
an acquired psychiatric disorder, currently classified as 
bipolar disorder with major depression (also diagnosed as 
cyclothymic disorder) was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board considered the statutes and regulations pertaining 
to the VA's statutory duties to provide various notices to 
the Veteran and to assist the Veteran with the development of 
facts pertinent to his claim.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.  
Given the favorable decision herein, there is no need to 
discuss whether the provisions of the Veteran's Claims and 
Assistance Act (VCAA) have been fully satisfied with respect 
to this claim.  Assuming any VCAA error occurred, such error 
was harmless since this decision grants the benefit sought in 
full.  

Service connection

The Veteran claims that she has a psychiatric disorder that 
was incurred during her active military service.

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

In this case, the Veteran's service treatment records (STRs) 
are unavailable, with the exception of a negative entrance 
examination.  The Board acknowledges its heightened 
obligation to consider carefully the benefit of the doubt 
rule in cases where the Veteran's service treatment records 
are unavailable through no fault of the Veteran.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

Private treatment records indicate that the Veteran sought 
treatment for psychiatric difficulties, then diagnosed as 
cyclothymic disorder and possible attention deficit 
hyperactivity disorder (ADHD), in October 2003, approximately 
4 months after her discharge from the service.  At that time, 
she reported that she received psychiatric treatment during 
her service from January 2003 through May 2003.  She reported 
that she participated in counseling and in stress management 
groups and that she was hospitalized in May 2003 because she 
had suicidal thoughts.  She reported that she had difficulty 
concentrating since grade school and that this problem got 
worse during her time in the Army.  She noted that she was 
diagnosed with ADHD when she was a child and was treated with 
counseling but not medications.  The Veteran also told her 
private psychiatrist that she was diagnosed with ADHD and 
depression in the Army.  She related that she was prescribed 
antidepressants for a period of time during her service but 
that she was not treated for ADHD.  She reported experiencing 
intense highs but no extended manic or hypomanic periods.  
Her mood at the time was "okay," but she reported poor 
sleep and a poor appetite.  Later treatment records reflect 
that the Veteran experienced continued difficulties with mood 
instability and that the diagnosis of possible ADHD was 
confirmed.  

The Veteran was examined by VA in April 2004; this was prior 
to the Veteran's private treatment records being included to 
the claims file.  At that time, the Veteran reported that she 
had difficulty adjusting to military service and that she 
received mental health treatment during her service.  She 
reported that she was hospitalized for depression for two and 
a half weeks during her service.  She also described episodes 
when she went on "shopping sprees" and overspent.  The 
Veteran reported that she was treated with antidepressants 
and anti-anxiety medications while she was in the Army.  She 
told the examiner that after leaving the Army she was treated 
for bipolar disorder and that she took medication to treat 
this disorder.  She denied having any psychiatric problems 
prior to her service. At the time of the examination, the 
Veteran felt depressed and described having difficulty 
concentrating.  She had nightmares and panic attacks.  The 
examiner diagnosed bipolar disorder with major depression.  
He opined that the Veteran's symptoms seemed to have onset 
during her service.

Giving the benefit of the doubt to the Veteran, it is at 
least as likely as not that her bipolar disorder with major 
depression onset during her service.  She described 
experiencing high periods during which she overspent and low 
periods during which she became very depressed that occurred 
during her service.  The statements that the Veteran received 
psychiatric treatment during her service which were made to 
the VA examiner and to her private psychiatrist were 
consistent with each other.  They were also consistent with 
the Veteran's written statement on her claim form which was 
dated in January 2004.  On her claim form the Veteran 
indicated that she was in therapy for almost six months while 
she was in the Army.  Her statements about her in-service 
symptoms and her treatment for her mood disorder are credible 
and there is no evidence to contradict them.  Additionally, 
the Veteran sought psychiatric treatment soon after she was 
discharged.  The Veteran's enlistment examination, which was 
included in her personnel records, did not indicate that she 
had any psychiatric difficulties prior to joining the Army.  


ORDER

Service connection for an acquired psychiatric disorder, 
currently classified as bipolar disorder with major 
depression (also diagnosed as cyclothymic disorder) is 
granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


